NOT FOR PUBLICATION WITHOUT THE
              APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NOS. A-5556-16
                                              A-0686-17

STATE OF NEW JERSEY,

     Plaintiff-Respondent,
                                    APPROVED FOR PUBLICATION

v.                                          April 15, 2021
                                        APPELLATE DIVISION
AAKASH A. DALAL,

     Defendant-Appellant.
_______________________

STATE OF NEW JERSEY,

     Plaintiff-Respondent,

v.

ANTHONY M. GRAZIANO,

     Defendant-Appellant.
________________________

          Argued January 12, 2021 – Decided April 15, 2021

          Before Judges Fisher, Gilson, and Moynihan.

          On appeal from the Superior Court of New Jersey, Law
          Division, Bergen County, Indictment No. 13-03-0374.

          Alan L. Zegas argued the cause for appellant Aakash A.
          Dalal (Law Offices of Alan L. Zegas, attorneys; Alan
          L. Zegas and Joshua M. Nahum, on the briefs).
              John A. Albright, Designated Counsel, argued the cause
              for appellant Anthony M. Graziano (Joseph E. Krakora,
              Public Defender, attorney; John A. Albright, on the
              briefs).

              William P. Miller, Assistant Prosecutor, argued the
              cause for respondent (Mark Musella, Bergen County
              Prosecutor, attorney; William P. Miller, of counsel and
              on the briefs; Nicole Paton, Assistant Prosecutor, and
              John J. Scaluti, Legal Assistant, on the briefs).

        The opinion of the court was delivered by

GILSON, J.A.D.

        During a one-month period, between December 10, 2011, and January 11,

2012, five Jewish houses of worship were vandalized, fire-bombed, or attempted

to be fire-bombed.       Following an investigation, co-defendants Anthony

Graziano and Aakash Dalal were charged with multiple crimes related to those

acts.

        Defendants were tried separately, and juries convicted each defendant of

numerous crimes, including first-degree terrorism, N.J.S.A. 2C:38-2(a); first-

degree aggravated arson, N.J.S.A. 2C:17-1(a)(2) and N.J.S.A. 2C:2-6; first-

degree conspiracy to commit arson, N.J.S.A. 2C:17-1 and N.J.S.A. 2C:5-2; and

first-degree bias intimidation, N.J.S.A. 2C:16-1(a)(1) and N.J.S.A. 2C:2-6.

Graziano was also convicted of second-degree hindering apprehension or


                                                                          A-5556-16
                                        2
prosecution for conduct constituting the crime of terrorism, N.J.S.A. 2C:38-4(a)

and N.J.S.A. 2C:2-6. Both defendants were sentenced to aggregate terms of

thirty-five years in prison, with thirty years of parole ineligibility.

         Defendants separately appeal, challenging the constitutionality of the New

Jersey Anti-Terrorism Act (Act), N.J.S.A. 2C:38-1 to -5. In this consolidated

opinion we address a question of first impression:             whether the Act is

unconstitutionally vague. We hold it is not. Accordingly, we affirm defendants'

convictions. We also address an Eighth Amendment challenge to the sentence

imposed under the Act and conclude that it is not cruel and unusual.1

                                          I.

         Sometime between the evening of December 10, 2011, and the following

morning, the Jewish temple Beth-Israel in Maywood was vandalized. Swastikas

and other white supremacist graffiti were spray-painted on the front entrance

and handicap ramp of the temple. The graffiti included the phrase "Jews did

9/11."

         Ten days later, on December 21, 2011, the Jewish temple Beth El in

Hackensack was vandalized. Multiple swastikas were spray-painted on the


1
   Defendants raise other challenges to their convictions and Graziano also
appeals from his sentence. We have analyzed and rejected those arguments in
separate unpublished opinions also filed today.
                                                                             A-5556-16
                                          3
doors of the synagogue. The phrase "Jews did 9/11" was spray-painted on the

ground in front of the temple.

      Less than two weeks later, on January 3, 2012, Molotov cocktails2 were

thrown at the Jewish temple K'hal Adath Jeshurun in Paramus. The fire damage

was limited, but investigators located ten separate points of origin of fires on the

outside of the temple.

      On January 7, 2012, at 2:01 a.m., a surveillance camera outside of the

Jewish Community Center in Paramus captured the image of a person wearing

a hooded jacket near the front of the center. Later, police discovered Molotov

cocktails and bottles containing gasoline in the wooded area behind the parking

lot of the center.

      In the early morning hours of January 11, 2012, the Jewish temple Beth

El in Rutherford was set on fire. A rabbi and his family lived on the second and

third floors of the temple. That night, the rabbi, his wife, their five children

(ranging in ages from seven to fifteen), the rabbi's father, and his mother-in-law

were all sleeping in the temple. The rabbi awoke to a bright orange light outside

his window. Within seconds, he heard glass breaking and saw fire spreading in



2
  A Molotov cocktail is "[a] simple bomb consisting of a bottle filled with
gasoline and a lighted cloth." Black's Law Dictionary 1204 (11th ed. 2019).
                                                                              A-5556-16
                                         4
his bedroom. The rabbi was able to put out the fires and he and his wife woke

the rest of the family and gathered them together until the police arrived. The

rabbi suffered minor burns and no one else was injured.

      During the investigation of the fires at the Rutherford temple, police found

glass bottles of Crush brand soda and aerosol cans of hairspray. The police then

canvassed various stores and learned that on January 9, 2012, a Walmart in

Saddlebrook had sold a customer Crush soda, cans of hairspray, as well as motor

oil and duct tape. Law enforcement personnel obtained security camera video

footage from the Walmart showing the individual making those purchases. That

person was wearing a black shirt with red stripes and a red hat.

      On January 20, 2012, the police released still photos of the individual from

the video to the media and public. In an accompanying press release, the public

was asked to contact the Bergen County Prosecutor's Office (BCPO) with any

information concerning the identity of the individual. Based on information

garnered from the public and the Lodi police, Graziano became a suspect.

      On January 23, 2012, Graziano's home was searched pursuant to a warrant.

Among other items, law enforcement personnel seized two computers, burnt

batting gloves, duct tape, and a book called "The Anarchist Cookbook"

containing instructions on how to make a Molotov cocktail. The police also


                                                                            A-5556-16
                                        5
seized a long-sleeved shirt, which matched the shirt of the individual shown in

the Walmart video footage. In the garbage can outside the house, the police

found ripped bandanas and duct tape, consistent with the tape used to construct

the Molotov cocktails found at the Rutherford temple.

       Graziano agreed to accompany BCPO detectives to provide biological

fluids and other samples to be collected in accordance with the search warrant.

At the BCPO, Graziano was read his Miranda 3 rights, waived those rights, and

gave a statement. In that statement, he confessed to some of the crimes, but did

not implicate Dalal. Graziano admitted to throwing a Molotov cocktail at the

K'hal Adath Jeshurun temple on January 3, 2012. He explained that he targeted

the temple after doing a Google search for "NJ Synagogues." He also admitted

that he assembled a Molotov cocktail at the temple by using items from his

home, poured gasoline on the base of the building, then lit and threw the

Molotov cocktail.

       Graziano also confessed to throwing Molotov cocktails at the Beth El

temple in Rutherford, and to being the customer depicted in the Walmart security

footage. He admitted to targeting synagogues because of his biased beliefs

regarding the Jewish faith.


3
    Miranda v. Arizona, 384 U.S. 436 (1966).
                                                                          A-5556-16
                                       6
      When law enforcement personnel searched Graziano's home, they seized

a laptop computer. Andre DiMino, a senior forensic analyst with the BCPO,

analyzed the contents of the laptop's hard drive.      Although someone had

apparently tried to wipe clean the hard drive, DiMino was able to discover and

reconstruct instant messaging conversations between "Dreeper1Up" and

"QuantumWorm." DiMino's analysis showed the Dreeper1Up profile was used

on Graziano's computer.

      The day after Graziano was arrested, Dalal called the police tip line to

report that he knew Graziano, but he thought his views were crazy. After further

investigation, Dalal was arrested on March 2, 2012. On the day of his arrest,

Dalal was read his Miranda rights, waived those rights, and gave a statement.

When confronted with the instant messaging chats recovered from Graziano's

computer, Dalal admitted that he was QuantumWorm. He went on to admit that

he was present when the Maywood and Hackensack temples were vandalized,

but he claimed that he had only watched Graziano do the spray painting. Dalal

also told the police that he was aware that Graziano was planning to throw a

Molotov cocktail at the Paramus temple and he acknowledged that he "might

have" told Graziano to search online for instructions on how to make a Molotov

cocktail.


                                                                          A-5556-16
                                       7
      Dalal also acknowledged implying to Graziano that there was a "big

underworld group," and that he had "encouraged" Graziano and "egged him on

a little bit" in planning the attacks. Dalal further admitted that he knew that

Graziano was targeting only Jewish people, but he denied hating Jewish people

himself and claimed that he was only being "sarcastic" in his comments about

Jewish people in his chats with Graziano.

      On March 1, 2013, a grand jury issued a thirty-count indictment against

defendants, charging them with, among other things, first-degree terrorism

(count twenty-nine), and hindering apprehension or prosecution for conduct

constituting the crime of terrorism (count thirty). Specifically, count twenty-

nine charged defendants with promoting an act of terror and terrorizing five or

more people in violation of N.J.S.A. 2C:38-2 by conspiring to vandalize and set

fire to synagogues. Count thirty charged defendants with hindering prosecution

because of Graziano's attempts to delete incriminating written communications

with Dalal from his computer.

      Before trial, defendants filed a number of motions including motions to

dismiss the terrorism charges, a motion to recuse the entire Bergen County

judiciary, a motion to recuse the BCPO, a motion for a change of venue, a motion

to sever counts, a motion to suppress the evidence seized from Graziano's house,


                                                                          A-5556-16
                                       8
a motion to suppress the evidence seized from Dalal's jail cell, and a motion to

suppress defendants' statements. All those motions were denied, but Judge

Joseph V. Isabella, who sits in Hudson County, was assigned to preside over the

trials of both defendants to protect the appearance of impartiality. See State v.

Dalal, 221 N.J. 601, 610 (2015).

         At each of the defendants' trials, the State presented evidence that Dalal

and Graziano played various roles in the vandalism and arsons committed at the

four synagogues and Jewish center. The State presented evidence that both

defendants were physically present and participated in the vandalism of the two

synagogues that took place in December 2011.             The State also presented

evidence that Graziano acted as the principal in the arsons and attempted arson

at the two synagogues and at the Jewish center in January 2012. The evidence

showed that Dalal was in New Hampshire during that time working on Ron

Paul's 2012 presidential campaign. The State contended, however, that Dalal

acted as Graziano's accomplice and masterminded the arsons and attempted

arson.

         As part of its case, the State called forensic analyst DiMino who explained

how he reconstructed the instant messaging chats from Graziano's computer.

The analysis showed instant message conversations between Dalal and


                                                                              A-5556-16
                                          9
Graziano, discussing the 2011 vandalisms and 2012 arsons. Consequently, the

jury heard testimony and was presented with evidence detailing defendants'

communications concerning the arson and vandalism at the synagogues and

Jewish center.

      As already discussed, the temples in Maywood and Hackensack were

vandalized on December 10, 2011 and December 20, 2011. On December 20,

2011 and December 21, 2011, defendants had the following communications:

            December 20, 2011

            11:33:01 p.m.
            GRAZIANO[4]: wow man / almost show time
            DALAL: yep / Text me when you're heading out / we'll
            meet at the same place
                  ....
            DALAL: When are you leaving?
            GRAZIANO: i'm leaving around 11:55 / getting gear
            on now / c ya

            December 21, 2011

            3:19:23 a.m.
            DALAL: It really is a shame we couldn't light that bush
            on fire / JEWS DID 9/11
            GRAZIANO: yeah i tagged that
            DALAL: I did too / On the path
            GRAZIANO: that swatiska is going to be on the news

4
  We have used defendants' real names instead of their assumed chat names of
"Dreeper1Up" and "QuantumWorm." Defendants' chats are written verbatim,
as depicted in the analyst's reconstruction. Slash marks are used to denote
breaks in consecutive messages.
                                                                      A-5556-16
                                     10
            3:29:47 a.m.
            DALAL: The Jews got what they deserved tonight

            3:35:19 a.m.
            DALAL: We should get the ones in Paramus next

      Dalal then sent Graziano a link to an article about a December 20, 2011

interfaith healing service. They then wrote the following:

            DALAL: That's today's article
                  ....
            3:41:03 a.m.
            DALAL: HAHAHAHA / This is hilarious
            GRAZIANO: yeah man / we showed them
            DALAL: They literally had some solidarity thing
            tonight / At like 9PM / Then we struck 4 hours later /
            This is hilarious

            3:45:43 p.m.
            GRAZIANO: those jews are going to pay
            DALAL: It's so hilarious man. We owned them last
            night
            GRAZIANO: yeah

            4:05:26 p.m.
            DALAL: We made New York news:

      Dalal then attached a link to an NBC news article about the graffiti at

Temple Beth El in Hackensack.

      On December 27, 2011, defendants had the following communications:

            4:35:39 p.m.
            DALAL: Tomorrow is the last night of Hannukah / We
            should go on a mission

                                                                       A-5556-16
                                     11
           GRAZIANO: yeah / you told me already / that we were
           going / to paramus jew laie / lair
           DALAL: Might be on guard

     Dalal sent another link regarding a special service to be held concerning

the desecrated synagogues.

           4:39:45 p.m.
           DALAL: The pigs probably are embarrassed. They
           have no suspected for the Jew Lairs yet / We could walk
           or you could drive / But you'd have to park at a distance
           GRAZIANO: i guess i could drive
           DALAL: "One congregant told Rabbi Schumeister that
           she didn't feel safe going to temple after the vandalism
           and that it reminded her of what it was like for her in
           Europe." That is just great

     Dalal attached an article regarding a reward for the vandalism suspects.

           4:42:27 p.m.
           DALAL: They're monitoring "area houses of worship"
           GRAZIANO: yeah i know / i seriously doubt we would
           get taken in

           5:09:10 p.m.
           GRAZIANO: i saw frumolt / i think he's too scared to
           do anything though
           DALAL: Fucking Jew / They're all scared now

     On January 3, 2012, fires were started at temple K'hal Adath Jeshurun in

Paramus. The following day, defendants had the following communications:

           8:46:09 p.m.
           DALAL: YO
           GRAZIANO: I'M READY TO BE RELEASED
           DALAL: It didn't burn well

                                                                         A-5556-16
                                     12
GRAZIANO: well it made the news
DALAL: That was a joke / It was pathetic
       ....
GRAZIANO: the fired burned out but i'm guessing the
cold weather took it out
DALAL: Basically no damage / It did nothing / You
haven't proven yourself / We beat a Jew half to death
here in NH
GRAZIANO: that counts as nothing? / it did damage..
DALAL: No / That was horrendous
GRAZIANO: damn man / fucking cold weather
DALAL: It's colder here / -12F
GRAZIANO: so before you get back, i'll have to cause
significant damage to a gog? / burning one down in this
weather is going to be difficult
DALAL: Yes
GRAZIANO: i'm going to need more gas
DALAL: Looks like it

9:18:16 p.m.
GRAZIANO:     so how much damage would be
acceptable?
DALAL: Seriousy damage / or total burnage

9:27:17 p.m.
GRAZIANO: i'm going to use 5 molotovs
DALAL: Hahaha
       ....
GRAZIANO: well if i don't put down this gog by the
time you get back, it's not even worth going on more
missions / the gog will be damaged / i will not fail this
time
DALAL: Good to hear
GRAZIANO: after i do this, it will be on the news / for
a BIG REASOn
DALAL: Hahaha, I saw the articles and the picture /
Didn't check my email yet / It was just a little burn on
the side

                                                            A-5556-16
                          13
          GRAZIANO: it's a start / does it at least earn a tent on
          the ranch?
          DALAL: No / It has to actually fucking burn

          9:38:58 p.m.
          GRAZIANO: this will go down / significant damage /
          by the end of the week / mark my words
          DALAL: New one?
                ....
          GRAZIANO: why hit the same one again? / they'll be
          there / this one can work / there's woods behind it / i
          can just spread out the gas and throw the molotovs / you
          were right / my first arson attempt sucked / but i
          conquered gathering up the strength to throw the
          molotov / most people wouldn't do that / now the next
          gog will make up for my lack of experience
          DALAL: Atleast you got the interal fear out of the way
          now
          GRAZIANO: yes
          DALAL: It's a step forward and I couldn't have
          someone afraid of doing that living in the house in SC

          9:44:50 p.m.
          GRAZIANO: i will burn this gog down
                ....
          DALAL: I'll be awaiting the news
          GRAZIANO: significant damage / that's a promise /
          i'm super pissed / i will not fail
                ....
          DALAL: No need for promises, but keep trying / I'm
          not limiting your chances to succeed

     Two day later, on January 6, 2012, defendants had the following instant

messaging exchange:

          11:49:55 p.m.
          GRAZIANO: alright so i have 5 aerosol cans

                                                                      A-5556-16
                                    14
           DALAL: What's the plan?
           GRAZIANO: i plan on putting 1 near the front door /
           and scattering matches around the front / around 20
           matches / front entrance / i will then prepare the
           molotovs in the woods behind the lair / after they are
           prepared, i will throw a big molotov filled with alcohol
           in the front / which will cause the front to explode / fire
           and aerosol cans equal explosion / i will then throw
           molotovs in the side windows / which are glass / and
           then throw the rest of the aerosol cans / inside / which
           will also cause mini explosions inside / then i'lll throw
           the rest of the molotovs i have left in the back / and then
           depart / and have to bike like 12 miles
           DALAL: That actually sounds like a great plan / There
           aren't closer gogs? / 12 miles seems like a lot
           GRAZIANO: could hit the other one i fucked up on /
           but that seems risky / no / 12 miles back and forth
           DALAL: Don't go after the same one twice
           GRAZIANO: exactly / so i'm going after this one / after
           i throw a big molotov in the front / it'll be a huge
           fucking explosion / and the matches will add to the
           damage in the front

     On January 7, 2012, a security camera at the Jewish Community Center in

Paramus showed a person outside the center at approximately 2:00 a.m. Later

Molotov cocktails were found in woods behind the center. On the following

day, defendants had the following instant messaging exchanges:

           GRAZIANO: i finally found an all wood synagogue /
           congregation beth el rutherford
                 ....
           GRAZIANO: they molotovs were left / but no
           fingerprints / i used rubber gloves / the jews were out /
           they protected their gogs / both parking lots were filled
           / and the lights were on / so i went to the jewish

                                                                         A-5556-16
                                      15
community center in paramus / it's brick but the front is
metal kind of

12:12:12 a.m.
DALAL: How did that go?
GRAZIANO: horrible / i was so close
DALAL: Where is the all wood gog located?
        ....
GRAZIANO: 185 montross avenue rutherford, nj
        ....
GRAZIANO: now i know why you want me to do this
/ ultimate dedication
DALAL: Yes
        ....
GRAZIANO: i'm not going to paramus again / it's
rutherford all wood gog and i'm finished / congregation
beth el rutherford
DALAL: How far is it?
GRAZIANO: from the hasbrouck heights high school
/ it's 3.3 miles / i'm not giving up / 3rd time is the charm
/ i'm going to prepare the molotovs correctly this time /
cork the molotov / so i don't have to sit and prepare
them
DALAL: They're definitely watching

12:18:31 a.m.
GRAZIANO: all wood, it's in a suburb area / i could
easily throw the molotovs from the side
DALAL: Make sure they break through the windows
GRAZIANO: i'm at fully strength now / it's going
down
DALAL: If necessary, throw a large rock through the
window first and then the molotov

12:21:56 a.m.
DALAL: Also, your actions are famous: [news article]



                                                               A-5556-16
                           16
            GRAZIANO: doesn't mean anything / i'm not even
            guaranteed a tent on the ranch / so in my eyes, it's
            irrevelevant
            DALAL: Not until you burn a jew lair

      On January 11, 2012, fires were set at the Temple Beth El in Rutherford

and defendants had the following discussions via instant messaging:

            9:52:30 p.m.
            DALAL: Wow / nice / I'm looking at the house now /
            Nice fucking throw
            GRAZIANO: i'll be making a comeback / "ball of fire
            through my window"
            DALAL: "terrorist attack"
            GRAZIANO: dude that ADL jew is hilarious / he looks
            like he's about to roll over and cry
            DALAL: "stalked out for weeks"
            GRAZIANO: this is too funny / i can't laugh that hard
            though / my lungs are still recovering
            DALAL: This just shows how pathetic the government
            is / They likely have 40+ people working on the case /
            And they can't figure anything out
            GRAZIANO: they suck / i disposed of everything
            DALAL: You are being honored in the underground
            GRAZIANO: really?
            DALAL: Yes / You have definitely proven yourself
            with this
            GRAZIANO: i only have one thing i'm upset with / my
            lighter didn't function correctly / i would of killed them
            / if i had a torch lighter, they would of been dead / i like
            molotovs though / i'm going to use cork next time /
            instead of duck tape to cork the bottle
            DALAL: Just seeing the word "firebombed" in the
            news is great / Dreeper is big in the underground
            GRAZIANO: really?
            DALAL: You are the leader in this area / You've
            surpassed what I've done

                                                                           A-5556-16
                                       17
11:05:59 p.m.
DALAL: Congratulations
GRAZIANO: they are concerned / it's everywhere / fox
5, cnn / cbs
DALAL: They are shaking in their fucking Jew boots
GRAZIANO: i know they are / just wait until i get a
gun
DALAL: We should use different tactics for the next
week or so
GRAZIANO: what tactics?
DALAL: Psychological warfare
GRAZIANO: ha / ah / destroy their morale / well just
hand out fliers / and spread videos / this is insNW /
insane
DALAL: They seriously don't even have a number on
how many people did it
GRAZIANO: they suck man
DALAL: They have nothing
GRAZIANO: dude, it's pathetic

11:54:01 p.m.
GRAZIANO: says rabbi barely escaped house
DALAL: Even though the house looks perfectly fine
GRAZIANO: yeah / i wish i would of killed him

January 13, 2012

10:12:32 a.m.
GRAZIANO: so i'm guessing the high security alert is
going to postpone you bombing buildings right?
DALAL: Jew buildings in Bergen County, sure

January 23, 2012

12:20:00 p.m.



                                                        A-5556-16
                        18
            GRAZIANO: i rebooted my computer on friday /
            wiped everything out / saved it on a flash drive / rain
            cleaning the truck nicely
            DALAL: Well done. No traces of anything left

      Based on that evidence, as well as other evidence presented at defendants'

trials, separate juries convicted each defendant of, among other crimes, first-

degree terrorism, first-degree aggravated arson, and first-degree conspiracy to

commit arson.

                                       II.

      Defendants appeal and argue that their terrorism convictions should be

reversed because the Act is unconstitutional on its face and as applied to them.

In connection with those arguments, defendants also assert that the Act

impermissibly delegates a legislative function to the executive branch thereby

allowing arbitrary and selective enforcement.       Graziano contends that the

problem of arbitrary enforcement is compounded because the Attorney General

has failed to issue guidelines spelling out when the Act will be applied. Finally,

Graziano challenges his sentence under the Act, arguing that his thirty-two-year

sentence violated his Eighth Amendment rights because his sentence was cruel

and unusual.

      In his appeal, Dalal articulates his arguments as follows:



                                                                            A-5556-16
                                       19
            Point I – THE TRIAL COURT ERRED BY FAILING
            TO DISMISS COUNTS 29 AND 30 OF THE
            INDICTMENT.

            A.  COUNTS 29 AND 30 OF THE INDICTMENT
            ARE UNCONSTITUTIONALLY VAGUE ON THEIR
            FACE

            B.  COUNTS 29 AND 30 OF THE INDICTMENT
            ARE UNCONSTITUTIONALLY VAGUE AS
            APPLIED TO THE FACTS OF THIS CASE

            C.  THE ENTIRE VERDICT MUST BE VACATED
            BECAUSE THE EVIDENCE AND TESTIMONY
            PRESENTED WITH RESPECT TO TERRORISM
            PERVADED THE TRIAL

            D.  COUNTS 29 AND 30 OF THE INDICTMENT
            ARE UNCONSTITUTIONAL BECAUSE THEY
            IMPERMISSIBLY DELEGATE A LEGISLATIVE
            FUNCTION TO THE EXECUTIVE BRANCH

Graziano articulates his constitutional challenges as:

            POINT I – THE SEPTEMBER 11TH, 2001, ANTI-
            TERRORISM ACT, N.J.S.A. 2C:38-1 TO -2 IS
            UNCONSTITUTIONALLY       VAGUE,      AND
            THEREFORE, DEFENDANT'S CONVICTIONS
            MUST BE REVERSED.

            POINT II – THE RECORD DOES NOT SUPPORT
            THE TRIAL COURT'S LEGAL CONCLUSION
            THAT THE "SAFEGUARD" PROVISION OF THE
            TERRORISM STATUTE REQUIRING ATTORNEY
            GENERAL APPROVAL FOR PROSECUTION,
            N.J.S.A. 2C:38-2E, SAVES THE STATUTE FROM
            CONSTITUTIONAL INFIRMITY AFTER THE
            COURT DENIED ANY DISCOVERY INTO THE

                                                         A-5556-16
                                       20
            APPROVAL PROCESS; EACH PROSECUTION
            UNDER THE STATUTE CONSTITUTES A DE
            FACTO PATENT AND GROSS ABUSE OF
            DISCRETION ABSENT ATTORNEY GENERAL
            GUIDELINES ON THE SUBJECT.

            POINT III – DEFENDANT'S CONVICTIONS MUST
            BE REVERSED BECAUSE THE BERGEN COUNTY
            PROSECUTOR'S OFFICE DID NOT OBTAIN THE
            EXPRESS AUTHORIZATION OF THE ATTORNEY
            GENERAL TO CHARGE TERRORISM IN THIS
            CASE IN VIOLATION OF THE PLAIN TEXT OF
            THE STATUTE.

            POINT [IV] – THE TERRORISM SENTENCE
            VIOLATES      THE      CONSTITUTIONAL
            PROHIBITION AGAINST CRUEL AND UNUSUAL
            PUNISHMENTS.

We reject all these arguments and hold that the Act is constitutional.

      A.    Standard of Review

      Appellate courts apply a de novo standard when determining the

constitutionality of a statute. State v. Hemenway, 239 N.J. 111, 125 (2019). "A

presumption of validity attaches to every statute." State v. Lenihan, 219 N.J.

251, 266 (2014) (first citing State v. Muhammad, 145 N.J. 23, 41 (1996); and

then citing In re C.V.S. Pharmacy Wayne, 116 N.J. 490, 497 (1989)). Our

Supreme Court has explained that "any act of the Legislature will not be ruled

void unless its repugnancy to the Constitution is clear beyond a reasonable

doubt." Ibid. (quoting Muhammad, 145 N.J. at 41). Accordingly, "[e]ven where

                                                                         A-5556-16
                                      21
a statute's constitutionality is 'fairly debatable, courts will uphold' the law."

Ibid. (quoting Newark Superior Officers Ass'n v. City of Newark, 98 N.J. 212,

227 (1985)).

      B.    Vagueness

      "A statute 'is void if it is so vague that persons of common intelligence

must necessarily guess at its meaning and differ as to its application.'" Id. at

267 (quoting Hamilton Amusement Ctr. v. Verniero, 156 N.J. 254, 279-80

(1998)). The constitutional flaw with a vague statute is that it may deny due

process by failing to provide fair notice of the prohibited condu ct. Ibid.; see

also U.S. Const. amend. XIV, § 1. Statutes can also be unconstitutionally vague

if they authorize or allow arbitrary and selective enforcement. Hill v. Colorado,

530 U.S. 703, 732 (2000).

      A statute can be challenged as being either facially vague or vague as

applied. Lenihan, 219 N.J. at 267. A law is facially vague if it is vague in all

applications. United States v. Salerno, 481 U.S. 739, 745 (1987); Lenihan, 219

N.J. at 267. Accordingly, a facial due process challenge is particularly difficult

to present and establish. Salerno, 481 U.S. at 745.

      "A statute that 'is challenged as vague as applied must lack sufficient

clarity respecting the conduct against which it is sought to be enforced.'"


                                                                            A-5556-16
                                       22
Lenihan, 219 N.J. at 267 (quoting Visiting Homemaker Serv. of Hudson Cnty.

v. Bd. of Chosen Freeholders, 380 N.J. Super. 596, 612 (App. Div. 2005)). If

the statute "is not vague as applied to a particular party, it may be enforced even

though it might be too vague as applied to others." Ibid. (quoting State v.

Cameron, 100 N.J. 586, 593 (1985)). Accordingly, a person challenging a

statute must normally show that it is vague as applied to him or her. See Holder

v. Humanitarian L. Project, 561 U.S. 1, 18-19 (2010); Vill. of Hoffman Ests. v.

Flipside, Hoffman Ests., 455 U.S. 489, 495 (1982); State v. B.A., 458 N.J. Super.

391, 410 (App. Div. 2019).

      Defendants argue that two recent decisions by the United States Supreme

Court allow facial vagueness challenges even if the statute is not vague as

applied to their conduct. See Sessions v. Dimaya, 138 S. Ct. 1204, 1214 n.3

(2018); Johnson v. United States, 576 U.S. 591, 601-03 (2015).            Johnson

considered a challenge to a residual sentencing clause in the Armed Career

Criminal Act (the ACCA), 18 U.S.C. § 924(e)(1). 576 U.S. at 593. The ACCA

enhanced the sentence for a firearms conviction if the defendant had three or

more prior convictions for a "serious drug offense" or a "violent felony. " 18

U.S.C. § 924(e)(1). The Court held § 924(e)(2)(B)'s residual clause was facially

vague because it left "uncertainty about how to estimate the risk posed by a


                                                                             A-5556-16
                                       23
crime" and "uncertainty about how much risk it takes for a crime to qualify as a

violent felony." Johnson, 576 U.S. at 597-98. Accordingly, the Court reasoned

that by the statute's own ambiguous terms, there was no clearly proscribed

conduct in any given scenario. See id. at 598.

      Dimaya invalidated similar language in the Immigration and Nationality

Act, 18 U.S.C. § 16. 138 S. Ct. at 1214-16. There, the Court again considered

the facial constitutionality of a residual clause, § 16(b), which required courts

to determine whether the nature of a given offense involved a substantial risk of

physical force against a person or property. Looking to Johnson, the Court held

that § 16(b) was facially vague because it required courts "to picture the kind of

conduct that the crime involves in 'the ordinary case,'" as well as "to judge

whether that abstraction presents . . . [a] sufficiently-large degree of risk."

Dimaya, 138 S. Ct. at 1215-16.

      In neither Johnson nor Dimaya did the Court explicitly reject the concept

that a person challenging a statute must normally show that it is vague as applied

to him or her.    Consequently, some federal and state appeals courts have

concluded that neither Johnson nor Dimaya overruled the principle that, for a

court to consider a facial challenge, a challenger must be able to successfully

bring an as-applied challenge. See, e.g., United States v. Requena, 980 F.3d 30,


                                                                            A-5556-16
                                       24
39-42 (2d Cir. 2020) (considering defendant's conduct in vagueness challenge

and distinguishing Johnson as matter involving "idealized," abstract behavior);

Guerrero v. Whitaker, 908 F.3d 541, 545 (9th Cir. 2018) (noting that "[t]he

problem in Johnson and Dimaya . . . was that the uncertainty had to be applied

to an idealized crime"); United States v. Lynch, 881 F.3d 812, 818-19 (10th Cir.

2018) (reasoning that Johnson requires a "full vagueness analysis" looking at

defendant's particular circumstances); Smallwood v. State, 851 S.E.2d 595, 599

(Ga. 2020) (requiring challenger to successfully mount as-applied challenge

before facial challenge could be considered); see also United States v.

Portanova, 961 F.3d 252, 262-63 (3d Cir. 2020) (considering a void-for-

vagueness challenge post-Johnson "on a case by case basis").

      We agree with those cases, and do not read Johnson or Dimaya as

permitting a facial vagueness challenge without regard to the conduct at issue.

We also see no good reason to consider abstract arguments. Therefore, we need

not address defendants' hypothetical contentions concerning how the Act might

be applied. "'[A] party may test a law for vagueness as applied only with respect

to his or her particular conduct,' defendant[s'] multiple hypotheticals about the

law's potential vagueness are irrelevant." Lenihan, 219 N.J. at 269 (quoting

Cameron, 100 N.J. at 593); see also Town Tobacconist v. Kimmelman, 94 N.J.


                                                                           A-5556-16
                                      25
85, 99 (1983) ("[W]e know of no doctrine that requires a court to consider and

determine the validity of every hypothetical application of legislation when a

pre-enforcement vagueness attack is involved.").

      C.    Whether the Act is Vague as Applied

      "The degree of vagueness that the Constitution tolerates — as well as the

relative importance of fair notice and fair enforcement — depends in part on the

nature of the enactment." Hoffman Ests., 455 U.S. at 498. An offense must be

defined "with sufficient definiteness that ordinary people can understand what

conduct is prohibited and in a manner that does not encourage arbitrary and

discriminatory enforcement." Kolender v. Lawson, 461 U.S. 352, 357 (1983)

(citations omitted). "To be vague 'as applied,' the law must not clearly prohibit

the conduct on which the particular charges were based." State v. Saunders, 302

N.J. Super. 509, 521 (App. Div. 1997) (citing Cameron, 100 N.J. at 593).

      Penal laws "are subjected to sharper scrutiny and given more exacting and

critical assessment under the vagueness doctrine than civil enactments."

Cameron, 100 N.J. at 592. "Nonetheless, 'vagueness may be mitigated by a

scienter requirement, especially when a court examines a challenge claiming

that the law failed to provide adequate notice of the proscribed conduct.'"




                                                                           A-5556-16
                                      26
Lenihan, 219 N.J. at 267 (quoting Saunders, 302 N.J. Super. at 517). Guided by

these legal principles, we turn to an examination of the Act.

        D.    The Anti-Terrorism Act and Its Application to Defendants

        In 2011 and 2012, when defendants vandalized, attempted, and set fires to

the synagogues and the Jewish center, the Act provided:

              A person is guilty of the crime of terrorism if he
              commits or attempts, conspires or threatens to commit
              any crime enumerated in subsection c. of this section
              with the purpose:

                    (1)   to promote an act of terror; or

                    (2)   to terrorize five or more persons; or

                    (3) to influence the policy or affect the
                    conduct of government by terror; or

                    (4) to cause by an act of terror the
                    impairment or interruption of public
                    communications, public transportation,
                    public or private buildings, common
                    carriers, public utilities or other public
                    services.

                    [N.J.S.A. 2C:38-2(a).]5

5
    In 2019, the Legislature amended the Act to add a fifth purpose:

              (5) to influence or incite an act of terror against an
              individual or group of individuals based on their actual
              or perceived race, religion, color, national origin,
              affectional or sexual orientation, sex, gender identity or


                                                                           A-5556-16
                                         27
In subsection c, the Act lists twenty-one crimes, including arson and conspiracy

to commit arson as predicate offenses on which terrorism can be based. N.J.S.A.

2C:38-2(c). The Act also has a provision covering "any other crime involving

a risk of death or serious bodily injury to any person." Ibid.

      The Act defines "terror" to mean "the menace or fear of death or serious

bodily injury." "'Terrorize' means to convey the menace or fear of death or

serious bodily injury by words or actions." N.J.S.A. 2C:38-2(d). The Act also

states that

              [a] prosecution pursuant to this section may be brought
              by the Attorney General, his assistants and deputies
              within the Division of Criminal Justice, or by a county
              prosecutor or a designated assistant prosecutor if the
              county prosecutor is expressly authorized in writing by
              the Attorney General to prosecute a violation of this
              section.

              [N.J.S.A. 2C:38-2(e).]




              expression, disability, creed, or any other characteristic
              protected under the "Law Against Discrimination," . . .
              if the underlying crime is a crime of the first or second
              degree.

              [L. 2019, c. 351, § 1.]

That amendment was made effective January 15, 2020. Ibid.
                                                                           A-5556-16
                                         28
      Dalal and Graziano were both convicted of aggravated arson and

conspiracy to commit arson. There was nothing vague about their purpose to

promote an act of terror. Together, they planned and discussed how Graziano

would fire-bomb the Rutherford synagogue. Graziano then prepared and threw

multiple Molotov cocktails at the synagogue setting multiple fires.         That

proscribed conduct allowed a jury to infer that both defendants had the purpose

to terrorize Jewish people throughout northern New Jersey and beyond.

      The jury, moreover, had defendants' own words describing their purpose.

Defendants discussed their desire to leave the Bergen County Jewish community

"shaking in their fucking Jew boots[.]"

            GRAZIANO: they are concerned / it's everywhere / fox
            5, cnn / cbs
            DALAL: They are shaking in their fucking Jew boots
            GRAZIANO: i know they are / just wait until i get a
            gun

Defendants also wanted to engage in "psychological warfare," "destroy [the]

morale [of their victims]," and in Graziano's words "kill[] them."

            GRAZIANO: i only have one thing i'm upset with / my
            lighter didn't function correctly / i would of killed them
            / if i had a torch lighter, they would of been dead / i like
            molotovs though / i'm going to use cork next time /
            instead of duck tape to cork the bottle
            DALAL: Just seeing the word "firebombed" in the
            news is great / Dreeper is big in the underground


                                                                           A-5556-16
                                        29
      Most specifically, defendants themselves acknowledge they were

engaging in terrorism:

            DALAL: Wow / nice / I'm looking at the house now /
            Nice fucking throw
            GRAZIANO: i'll be making a comeback / "ball of fire
            through my window"
            DALAL: "terrorist attack"

      It is important to recognize that defendants were not charged or prosecuted

for their words. Instead, defendants were prosecuted for their acts of arson that

had the purpose to promote terror and to terrorize. Their words, however, can

be used to establish those purposes and that use does not violate the First

Amendment because it is defendants' conduct and not their words that subject ed

them to prosecution.

      Considered in totality, a jury could reasonably conclude that defendants

engaged in a campaign of actions to instill fear in the Jewish community. In

addition, from a due process perspective, defendants were on clear notice that

such a campaign would be correctly perceived as terrorism because its purpose

was to instill fear in people of the Jewish faith. That fear included the fear that

their houses of worship were being fire-bombed, as well as the related fear of

the potential death and injuries that can result from arson. In short, defendants'




                                                                             A-5556-16
                                       30
conduct fell squarely within the prohibited conduct identified by the Act.

Consequently, the Act is not vague in its application to defendants.

      E.    The Enforcement of the Act

      Defendants also contend that the Legislature's definition of terrorism is

"outside the normal understanding of the concept of terrorism, and outside the

normal range of conduct that is prohibited by terrorism statutes." Dalal contends

that the Act impermissibly delegates to the Attorney General and prosecutors

the decision of when to enforce the Act and thereby allows the Act to be

arbitrarily and selectively enforced. We disagree.

      Defendants point to the federal Anti-Terrorism Act (ATA), 18 U.S.C. §§

2331-2339D, and argue that the ATA includes a political component that is

missing from the Act. There are two flaws with defendants' argument about the

ATA. First, the ATA has various components, including a material support

provision that does not require a political motivation.           See § 2339B

(criminalizing "knowingly provid[ing] material support or resources to a foreign

terrorist organization"). The material support statute has been challenged for

vagueness and found to be constitutional by the United States Supreme Court.

Humanitarian L. Project, 561 U.S. at 20-21 (holding statutory terms clearly

applied to appellants' proposed conduct).


                                                                           A-5556-16
                                      31
      Second and more directly, even though other parts of the ATA refer to

political conduct, the New Jersey Legislature's decision not to require political

motivation does not make the Act vague. While the federal ATA, as well as

many other states' terrorism statutes, link terrorism to a political purpose, there

is nothing unconstitutionally vague about New Jersey's Act.            As already

discussed, the Act requires the commission of an enumerated crime with the

purpose to promote an act of terror or to terrorize five or more persons. The

definitions of "terror" and "to terrorize" used by the Legislature provide

sufficient guidance to the Attorney General and prosecutors on when to enforce

the Act. As already discussed, the Act requires the State to prove that defendants

acted with the purpose to promote terror or to terrorize.

      Moreover, there is nothing in the record that supports the contention that

either defendants' prosecution was arbitrary or selective. As required by the

Act, the Attorney General authorized the Bergen County Prosecutor in writing

to pursue the terrorism charges. In that regard, the Deputy Director of the

Division of Criminal Justice sent the prosecutor an email stating that the

Attorney General had reviewed the prosecutor's request to charge defendants

under the Act and was authorizing the prosecutions. We reject Graziano's

contention that an email sent by the Deputy Director of the Division of Criminal


                                                                             A-5556-16
                                       32
Justice was not sufficient when the Deputy Director represented that the

Attorney General had reviewed the prosecutor's request and was authorizing the

prosecution.

      We also reject the argument that the Attorney General needs to issue

guidelines. While there is nothing preventing the Attorney General from issuing

guidelines, we discern nothing vague or arbitrary in the prosecution of either

defendant without those guidelines. The Bergen County Prosecutor did not need

guidelines to determine that defendants' campaign of arson and vandalism

against a religious community could be prosecuted as terrorism.

      F.    Whether the Act Imposes a Cruel and Unusual Punishment

      Finally, Graziano argues that the Act's sentencing scheme violates the

Eighth Amendment's prohibition against cruel and unusual punishment. See

N.J.S.A. 2C:38-2(b). We reject this argument.

      The Eighth Amendment of the United States Constitution provides that

"[e]xcessive bail shall not be required, nor excessive fines imposed, nor cruel

and unusual punishments inflicted." U.S. Const. amend. VIII. That provision

applies to the States through the Fourteenth Amendment. Roper v. Simmons,

543 U.S. 551, 560 (2005); see also N.J. Const. art. I, ¶ 12 (also prohibiting "cruel

and unusual punishments").        The prohibition against cruel and unusual


                                                                              A-5556-16
                                        33
punishment "flows from the basic 'precept of justice that punishment for crime

should be graduated and proportioned to [the] offense.'" Simmons, 543 U.S. at

560 (alteration in original) (quoting Atkins v. Virginia, 536 U.S. 304, 311

(2002)).

      There is a three-part test to determine whether a criminal sentence is

unconstitutionally cruel and unusual. State v. Maldonado, 137 N.J. 536, 556-57

(1994) (citing Coker v. Georgia, 433 U.S. 584, 592 (1977)). First, courts

consider "whether the punishment conforms with contemporary standards of

decency; second, whether the punishment is grossly disproportionate to the

offense; and third, whether the punishment goes beyond what is necessary to

accomplish any legitimate penological objective." State v. Pimentel, 461 N.J.

Super. 468, 481-82 (App. Div. 2019) (quoting State v. Johnson, 166 N.J. 523,

548 (2001)). Defendant must make "a substantial showing that the [Act] violates

those principles[.]" Johnson, 166 N.J. at 548. Absent that showing, we "must

respect the legislative will and enforce the punishment." Ibid. (citing State v.

Hampton, 61 N.J. 250, 274 (1972)).

      The test "is generally the same" under both the Federal and our State

Constitutions, but our State Constitution sometimes offers greater protection

against cruel and unusual punishment. State v. Zuber, 227 N.J. 422, 438 (2017)


                                                                          A-5556-16
                                      34
(citations omitted).   The United States Supreme Court looks to "evolving

standards of decency that mark the progress of a maturing society," and whether

punishment is justified by at least one legitimate penological purpose —

"rehabilitation, deterrence, [or] retribution." Kennedy v. Louisiana, 554 U.S.

407, 419-20 (2008). Additionally, under the Eighth Amendment "[a] gross

disproportionality principle is applicable to sentences for terms of years."

Lockyer v. Andrade, 538 U.S. 63, 72 (2003).

      Defendant has not established any of the prongs of the three-part test. He

does not address the "contemporary standards of decency," but instead likens

his fire-bombing the Rutherford synagogue to third-degree aggravated assault

with a deadly weapon, N.J.S.A. 2C:12-1(b)(2), which is punishable by up to five

years of imprisonment, N.J.S.A. 2C:43-6(a)(3).      There are two flaws with

defendant's argument. First, the offenses forming the basis for his terrorism

conviction were first-degree aggravated arson and first-degree conspiracy to

commit arson, not a third-degree offense. Second, his argument does not prove

the Act is so punitive that it goes beyond what contemporary standards of

decency allow.

      Several states authorize significant punishments for the crime of

terrorism. Where, as here, the underlying offense is a first-degree crime, the


                                                                          A-5556-16
                                      35
penalty often matches or exceeds the thirty-year to life imprisonment range

proscribed by N.J.S.A. 2C:38-2(b). See, e.g., N.Y. Penal Law § 490.25(2)(d)

(McKinney 2001) (mandating life imprisonment without parole); Ohio Rev.

Code Ann. § 2909.24(B)(3) (West 2021) (same); 18 Pa. Stat. and Cons. Stat.

Ann. § 2717(b)(2) (West 2017) (allowing imprisonment up to forty years); 720

Ill. Comp. Stat. 5/29D-14.9(b) (2016) (allowing custodial sentence of twenty

years to life, where no deaths occur). Although these laws are not identical in

all respects to the Act, they reflect that the Act conforms with contemporary

standards of decency, and is not unconstitutionally punitive.

      Nor do we find the thirty-year imprisonment minimum grossly

disproportionate to the offense. Terrorism is a serious offense against society,

and "the Legislature has wide authority to enact mandatory minimum sentences

to deter and punish specified criminal behavior." Pimentel, 461 N.J. Super. at

486; see, e.g., Hampton, 61 N.J. at 273-74 (upholding constitutionality of thirty-

year mandatory minimum sentence for kidnapping, a "serious offense[] against

society").

      Finally, we do not find the Act's sentencing scheme goes beyond what is

necessary to accomplish a legitimate penological objective. Pimentel, 461 N.J.

Super. at 482. The Act was signed into law less than a year after the September


                                                                            A-5556-16
                                       36
11, 2001 terrorist attacks, to remedy shortcomings in the law at that time and

better protect citizens of New Jersey. Press Release, State of N.J. Governor's

Off., McGreevey Signs "September 11th 2001 Anti-Terrorism Act" Into Law

(June 18, 2002). The penalties imposed by the Act are permissible, reasonable

deterrents given the gravity of the offense.

      Affirmed.




                                                                        A-5556-16
                                       37